THEATITORNEY                GENERAL
                      OFTEXAS




Honorable Guilford L. Jones     Opinion No. W-216.
District Attorney
Howard County                   Re:   Questions on Senate Bill
Big Spring, Texas                     No. 154, concerning
                                      adult probation officers.
Dear Mr. Jones:

          You have requested our opinion as to two uestions
concerning the adult probation and parole law of 19 7, bein
Senate Bill 154, Acts 55th Legislature, 1957, ch. 226,
                                                   z   p. 4t 6,
which questions we rephrase-as follows:

     1. Does Senate Bill 154 amending Article 781b,
     Code of Criminal Procedure, repeal that portion
     of Article 326K-27, Vernon's Civil Statutes,
     which provides as follows:-

          "Sec. 2. The investigator shall also serve
     as adult probation officer in Howard County un-
     der the direction of the District Judge of the
     118th Judicial District. . . .e
          Section 1 of Article 326Ki27 authorized the appoint-
ment of an invest1 ator for Howard County by the District
Attorney of the ll'th
                  8   Judicial District.

     2. Is the investigator for the District Attor-
     ney above referred to, who has served in such
     capacity and who has likewise served as adult pro-
     bation officer since January 1, 19.5'5,disqualified
     from appointment asprobation officer by Section 31
     of Senate Bill No. 15&T

          The Adult Probation and ParoleLaw     oflq57,   Section
35, Acts 55th Legislature, 195'7, ch. 226, p. 466, provides for
the repeal of all laws or parts of laws In conflict therewith,
and lists certain statutes and groups of statutes which are
expressly repealed, among which are included:
          It. . . all statutes authorizing appointment
     of adult probation and parole officers where a
     probation and parole officer had not been assigned
     in accordance with the provisions of Chapter 45'2,
Honorable Guilford L. Jones, p age 2 (WW-216)



     Acts of the 50th Legislature. fidult Probation
     and Parole Law of 194gn    (Explanation added.)

          Article 326K-27, Vernon's Civil Statutes, authorizes
the appointment of the investigator for Howard County as adult
probation officer--irrespective of the 1947 Law. We think
Section 2 of Article  326K-27 is included within the above quot-
ed portion of the "Repealing Clause" of the 1927 Act, and is
repealed by the latter Act.

          The general purpose of the Adult Probation and Parole
Law of 1957 is to "remove from existing statutes the limita-
tions, and questions of constitutionality, that have acted as
barriers to effective systems of probations and paroles". We
think the Legislature intended that this Act supersede all other
provisions for probation and parole officers, and that Section
2 of Article 326K-27 is inconsistent with the 1957 Act. In
particular, Section 2 of Article 326K-27 authorizes an investi-
gator for the District Attorney of Howard County to serve as
probation officer. The 1957 Act prohibits Investigators for
District Attorneys from serving at the same time either as a
probation officer or as a parole officer.  Section 31, Senate
Bill 154, Acts 55th Legislature, 1957, ch. 226, p. 466; Attor-
ney General's Opinion WW-203.

          It is therefore our opinion that Section 2 of Arti-
cle 326K-27 is inconsistent with the provisions of the Adult
Probation and Parole Law of 1957, and is repealed by the gen-
eral repealing clause of the latter Act, in addition to being
repealed by the specifio clause quoted above.

          As we have stated above ) your second question will
be answered in the negative.  The investigator for the Dis-
trict Attorney of Howard County is disqualified from serving
as a probation officer while holding such position of investi-
gator, Attorney General's Opinions WW-203 and ~~-183. HOW-
ever, this disqualification extends only during the time the
person is holding the position of investigator.   If the person
resigns such position, and can otherwise qualify under Section
10 of the 1957 Act, he may be appointed probation officer.


                             SUMMARY

          Section 2 of Article 326K-27, Vernon's Civil
     Statutes, is repealed by the Adult Probation and
     Parole Law of 195'7, Acts 55th Legislature, 1957,
     chapter 226, page 466. An investigator for a
Honorable Guilford L. Jones, page 3 (WW-216)



      District Attorney may not at the same time serve
      as a probation officer. Attorney General'3 Opin-
      ion w-203.
                               Very truly yours,

                               WILL WILSON
                               Attorney General of Texas




JHM:jl:wb

APPROVED:

OPINION COMMITTEE

H. Grady Chandler, Chairman
W. V. Geppert
Wallace Finfrock
B. H. Timmins, Jr.

REVIEWEI) FOR THE ATTORNEY GENERAL

BY:    Geo o P. Blackburn